Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3, “that lumen” should read –the lumen--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6, the limitation “on its outside” renders the claim indefinite. It is unclear which part the limitation refers to. In an effort to compact prosecution, the limitation is interpreted to read --on the outside of the needle--.
Claim 2, line 3, the limitation “blood can enter” renders the claim indefinite. It is unclear if the limitations after “can” is positively recited. In an effort to compact prosecution, the limitation is interpreted to read --blood is configured to enter--.

Claim 3, line 2 recites the limitation "being arranged so that the vibrations".  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted to read –configured to generate vibrations that--.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In an effort to compact prosecution, the limitation is interpreted to not include the limitations following preferably.
Claim 7, line 2 recites the limitation "the proximal end".  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact prosecution, the limitation is interpreted to read --a proximal end--.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In an effort to compact prosecution, the limitation is interpreted to not include the limitations following preferably.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088).
Regarding claim 1, Ring discloses a cannula comprising a catheter body (102) having a proximal and distal end (figure 2 opposite ends of the catheter), a needle (110, figure 10) provided at the distal end of the catheter body, an actuator (62, figure 16, [0049]) for vibrating the needle and the needle having serrations (156, 158) on the outside.
Ring does not disclose the catheter body being flexible.
Fukuda discloses a lancet for moving fluid made of flexible material ([0011, 0058]).
Fukuda utilizes flexible material for biodegradability ([0011]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the material of Ring with the flexible material of Fukuda in order to make the material biodegradable.
Regarding claim 2, Ring further discloses a channel (channel inside 110, best seen in figure 5) extending through the needle, the channel being coupled with a lumen (104, [0031]) inside the catheter body. The limitation, “so that blood is configured to enter into the lumen via 
Regarding claim 3, Ring further discloses the actuator being arranged so that the needle vibrates along a longitudinal direction of the needle ([0049], Actuation of the vibration generator 62 may dislodge an obstruction or blockage from the end of the cannula 54, move the tip of the cannula 54 away from the occluding structure (e.g., tissue), or create a pocket of micro-fractured tissue increasing the surface area for lower pressure threshold, vibrations would move along the all directions of the needle to remove the material).
Regarding claim 4, Ring and Fukuda do not teach an amplitude of the vibrations is between .05mm and .2mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ring to have a vibration amplitude of between .05mm and .2mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ring would not operate differently with the claimed amplitude and since amplitude of the vibrations allows the device to remove material as desired and the device would function appropriately having the claimed amplitude. Further, applicant places no criticality on the range claimed.
Regarding claim 11, Ring further discloses the catheter being steerable (joint 124, figure 2, the joint and entire device is steerable through manipulation by user).
Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Edwards (US 5470308) 
Regarding claim 5, Ring further discloses the actuator arranged to be driven by electricity ([0029], [0049]). 
Ring and Fukuda do not disclose the catheter body comprises wires inside the catheter body, arranged for conducting electricity to the actuator.
Edwards discloses a medical probe relatively pertinent to Applicants posed problem of moving fluid. Edwards teaches an embedded wire (1408, figure 17, col 12, lines 4-21) inside the catheter body (1400) arranged for conducting electricity to the actuator (1410, figure 17, col 12m lines 4-21). 
Edwards provides wires embedded in the catheter in order to apply signal to the location in the catheter (col 12, lines 4-21). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Ring and Fukuda with the embedded wires of Edwards to allow signal to be applied to the location on the catheter.
Regarding claim 7, Ring further discloses the actuator is a piezo element arranged between the body and the proximal end of the needle ([0049], figure 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Edwards US 5470308) further in view of Desai (US 2013/0296885).
Regarding claim 6, Ring, Fukuda and Edwards do not discloses the actuator surrounded by electrically insulating sheath, the sheath being arranged so as to also surround a proximal portion of the needle.
Desai discloses a probe actuator relatively pertinent to problem posed by Applicant of creating steerable catheters. Desai teaches an actuator (42, figure 1B and 2, [0104]) surrounded by electrically insulating sheath (60, figure 1B and figure 2, [0104]), the sheath being arranged so as to also surround a proximal portion of the needle (figure 1B and 2).
Desai provides a sheath to provide heat isolation ([0149]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify the cited prior art with the sheath of Desai in order to provide heat isolation for the entire device.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Aoyanagi (JP 2012245028).
Regarding claim 8, Ring and Fukuda not disclose the actuator arranged to be driven by fluid.

Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Regarding claim 9, Ring and Fukuda do not disclose the actuator is a ring-shaped element provided so as to surround a longitudinal central axis of the catheter body.
Aoyanagi discloses a needle for creating a puncture and teaches a ring shaped actuator (30, [0023], figure 1) surrounding a longitudinal central axis (axis of the catheter) of the catheter body (figure 1).
Aoyanagi discloses an actuator for driving the sheath to create the puncture ([0023-0024]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the actuator of Ring with the actuator of Aoyanagi in order to create the needle vibration. Both types of actuators are functionally equivalent and Ring would perform normally with the substitution.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 2015/0290390) in view of Fukuda (US 2005/0149088) further in view of Hyde (US 2015/0374929)
Regarding claim 10 and 12, Ring does not disclose the needle made of a material whose hardness increases when moving away from the tip of the needle, decrease hardness is a monotone function of the distance from the tip along the longitudinal direction and of the direction from the distalmost tip of the needle along the radial direction. Ring further discloses the needle made of metal ([0051]) but does not teach needle made from a group consisting of monolithic steel alloy, sintered metal, sintered ceramic, sintered polymer.

Hyde discloses sintered metal for specific material properties and be able to pierce material as desired ([0098]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to substitute the needle material of Ring with the needle material of Hyde in order to achieve specific material properties desired by the user. Needle materials would be functionally equivalent and Ring would perform normally with the substitution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones (US 2016/0067739) discloses a needle point device.
Foerster (US 2017/0049450) discloses a catheter system with a sharp edge.
Kahn (US 2013/0245533) discloses an apparatus for establishing a TIPS shunt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781